               Case 2:21-cv-00123-BJR Document 28 Filed 02/11/21 Page 1 of 1




 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    WSOU INVESTMENTS LLC, dba                   )
      BRAZOS LICENSING AND                        ) CASE NO. C21-123RSM
10
      DEVELOPMENT,                                )
11                                                )
                  Plaintiff,                      ) ORDER REASSIGNING CASE TO JUDGE
12    v.                                          ) BARBARA J. ROTHSTEIN
                                                  )
13
      F5 NETWORKS, INC.,                          )
14                                                )
                  Defendant.                      )
15                                                )
16
            Upon review of the file in this matter, the Court finds cause for re-assignment. This
17
     case shall now be re-assigned to the Honorable Barbara J. Rothstein, United States District
18
     Judge. All future documents filed in this case must bear cause numbers ending in “BJR” and
19

20   must bear the new Judge’s name in the upper right-hand corner of the document. The name of

21   the Judge to whom this case was originally assigned should not appear on any future
22
     documents filed with the court.    Please make the necessary corrections to your records
23
     reflecting these changes.
24
            DATED this 11th day of February, 2021.
25

26

27

28
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE


     ORDER REASSIGNING CASE TO JUDGE BARBARA J. ROTHSTEIN - 1
